OPINION OF THE COURT. This was an appeal from a justice of the peace to the court below, where the judgment was reversed on the ground that the plaintiff did not appear before the justice in person, or by agent duly empowered by letter of attorney, on the day of trial. We are of opinion that the court erred in reversing the judgment of the justice on that ground, the suit having been brought on a specialty; and also erred in determining the ease on the transcript from the justice alone, when it shou.a have been tried on the merits as though the suit had originated in that court. Geyer, Dig. 390. Reversed.